'Opinion by
Judge Lindsay:
By the consent of the parties the judge of the circuit court was substituted for a jury, and he found, as matter of fact, that the letter *744of February 6, 1873, related to the debt evidenced by the due bill, which is the foundation of this action.

H. C. McLeod, Kincaid & Duvall, for appellant.


J. S. Vanmeter, L. H. Harrison, for appellees.

Before stating that he was trying to make arrangements to go into business, appellant said in the letter: “I am owing you an old debt, and would like to know if I do, if you will press me for it, as my intention is to pay you.” This was an express acknowledgement that the debt was then a valid and subsisting obligation, and also an express and unqualified declaration of an intention to pay it. The letter was in terms almost equivalent to an express promise to pay, and, according to all the decisions of this court, was sufficient to raise an implied promise. Sawyers v. Langford, 5 Bush 539; Head’s Ex’r and Ex’x v. Manners’s Adm’rs, 5 J. J. Marsh. 255; Hord’s Adm’rs v. Lee Lashbrook, 4 T. B. Mon. 36; Trousdale’s Adm’r v. Anderson, 9 Bush 276. Judgment affirmed.